    Case 7:17-cv-08000-KMK-AEK Document 330 Filed 01/07/21 Page 1 of 1




                                                                             08000




          7t h




                                              .



                                                                                                      .



                                                                        .


                                      T h e Cl er k of t h e C o urt is dir e ct e d t o s er v e a
                                      c o p y of t his or d er o n t h e pr o s e Pl ai ntiff.
___________________________________   D at e d: J a n u ar y 7, 2 0 2 1
